DETAILED OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"], AIA  provisions. 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Applicants' Election
01.	Responding to the 6/27/2022 Restriction Requirement, the 7/19/2022 Response [hereinafter the "Electing Response"] elected GROUP II (directed to method/process claims 1-11) and Species A (directed to FIGs. 1-3), both without traverse. The Electing Response identified claims 1-7 and 9-11 as reading on Species A. 
Accordingly, claims 8 and 12-20 are withdrawn from further examination on the merits. See 37 CFR § 1.142(b). 
The Response to this Office Action must confirm that, as of 9/15/2022, claims 1-7 and 9-11 are the only ones reading on elected Species A. 
02.	The 6/27/2022 Restriction Requirement is proper, it is maintained, and now it is made Final. 
35 U.S.C. §§ 102 & 103 - AIA  Provisions
03.	The following is a quotation of the relevant paragraph(s) of 35 U.S.C. § 102, providing the legal bases for the anticipation rejection(s) in this Office Action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
(b) EXCEPTIONS.— 
(1) DISCLOSURES MADE 1 YEAR OR LESS BEFORE THE EFFECTIVE FILING DATE OF THE CLAIMED INVENTION.—A disclosure made 1 year or less before the effective filing date of a claimed invention shall not be prior art to the claimed invention under subsection (a)(1) if—
(A) the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(B) the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor.
(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if—
(A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor;
(B) the subject matter disclosed had, before such subject matter was effectively filed under subsection (a)(2), been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.
04.	The following is a quotation of 35 U.S.C. § 103, providing the legal basis for the obviousness rejection(s) in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Prior Art Rejections of the Claims -- Anticipation
05.	Claims 1-7 and 9-11 are rejected under 35 U.S.C. § 102(a)(1) as anticipated by U.S. Pat. No. 9,542933 to inventor Mortensen [hereinafter "Mortensen"]. PGPubs US 2008/0165043 and 2018/0014124 U.S. patent applications for inventors Wiesbauer et al. [hereinafter "Wiesbauer"] and Straeussnigg et al. [hereinafter "Straeussnigg-I"], respectively, are provided as evidence.
As to interpreting scope of claim 1 (and claims depending therefrom, if any), absent more in the claims: (1) MEMS is considered and deemed to have a scope including any microelectromechanical system, which includes a MEMS-based memory; (2) internal and external data streams have been considered and determined to have a scope including the external data stream only being a different stream than the internal data stream (3) first and second operational modes is considered and determined to have a scope including first and second power operational modes; (4) "performing a sampling rate conversion of the second internal data stream to generate a second external data stream" has been considered and determined to have a scope including using any sampling rate related conversion or any conversion based on the sampling rate to generate a second external data stream. 
As to rejecting the claims, with respect to claim 1, Mortensen describes, a method of operating a microelectromechanical system (MEMS) (see, e.g., col. 3, lines 16-19), the method comprising: in a first operational mode (High Power mode), converting an analog output of the MEMS into a first internal data stream and a first external data stream having a first sampling rate; transitioning from the first operational mode to a second operation mode (Low Power mode) without restarting the MEMS; and in the second operational mode, converting the analog output of the MEMS into a second internal data stream having a second sampling rate different from the first sampling rate, filtering the second internal data stream (e.g., MFCC 218 in FIG. 2 and ADC filters in the embodiments of FIGs. 2 and 3) and performing a sampling rate conversion of the second internal data stream to generate a second external data stream. See, for example, the front-page figure, corresponding to FIG. 2, FIG. 3, and claim 15.
In Mortensen, the sampling rate (clock setting) in first (in this action describing the High Power) mode is at a high rate/value and in second (in this action describing the Low Power) mode is at a low (frequency, being high value frequency divided by integer) value. See, for example, column 6, lines 25-41.
With respect to claim 2, FIGs. 2 and 3 show the first and second external data streams are provided at the same output node (data interface 222/322, for example).
With respect to claim 3, absent more, "a (e.g., including any future) sampling rate of the first external data stream and a (e.g., including any future) sampling rate of the second external data stream" is not restrictive enough to further narrow the claim because comparing non-limiting sampling rates does not further limit scope of the claim.
With respect to claim 4, Mortensen describes (see, column 16, line 64 to column 17, line 10 describing the control of a modulator loop) wherein performing a sampling rate conversion of the second internal data stream to generate a second external data stream comprises repeating samples in the second internal data stream.
With respect to claim 5, Mortensen describes using an ADC 312 of the sigma-delta type, and thus describes sigma-delta analog-to-digital conversion on the analog output of the MEMS. 
With respect to claim 6, Mortensen describes the signal processing circuit being clocked at first and second sampling rates. See, column 18, line 62 to column 19, line 15.
With respect to claim 7, Mortensen describes the signal processing circuit comprising an ADC 212 and MFCC filter 218. See, for example, column 12, line 64 to column 13, line 3. 
With respect to claim 9, absent more, claim 9 does not recite a process step limiting the scope and as such the claim describes an ability to have the signal processing circuit to comprise a digital modulator. Mortensen describes the ADC 312 (which can include a digital modulator; see, e.g., Wiesbauer, [0014] and Straeussnigg, [0093] describing ADC including sigma-delta modulators). 
With respect to claim 10, absent more, Mortensen describes the sampling rate (clock setting) in first (in this action describing the High Power) mode being at a high value and in second (in this action describing the Low Power) mode being at a low (frequency, being high value frequency divided by integer) value. See, for example, column 6, lines 25-41.
With respect to claim 11, Mortensen describes the MEMS comprises a microphone 205. See, for example, column 12, lines 10-15. 
Accordingly, claims 1-7 and 9-11 are anticipated under 35 U.S.C. § 102(a)(1) by Mortensen. 
Statutory Basis of the 35 U.S.C. § 101 Rejections
06.	35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
35 U.S.C. § 101 Rejections of the Claims -- Double Patenting
07.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim either is anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer complying with 37 CFR § 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney, or agent, of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms that may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application will determine what form should be used. A web-based "eTerminal Disclaimer" may be filled out completely online using web-screens. An "eTerminal Disclaimer" is auto-processed and immediately approved upon submission if it meets all requirements.
For more information about "eTerminal Disclaimers," please see: www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
-08.	Claims 1-7 and 9-11 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as unpatentable over claims 1-7 and 9-11 of Pre-Grant Publication [hereinafter "PGPub"] US 2021/0229980 of a U.S. patent application for inventors Straeussnigg et al. [hereinafter " Straeussnigg-II"], having US Patent Application No. 16/773,079, further in view of any of Mortensen, Wiesbauer, and Straeussnigg-I. 
This is a provisional nonstatutory double patenting rejection because the conflicting claims have not in fact been patented.
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims of Straeussnigg-II (further in view of any of Mortensen, Wiesbauer, and Straeussnigg-I, for example) render obvious claims of this application. For example, claim 1 of Straeussnigg-II recites the very same features of claim 1 of this application, except for being silent on reciting "filtering the second internal data stream, and after filtering the second internal data stream." 
The difference however is well known in the art in view of any of Mortensen, Wiesbauer, and Straeussnigg-I who teach that a sigma-delta ADC includes filters.  The dependent claims 2-7 and 9-11 in both applications recite the same features.
Accordingly, claims 1-7 and 9-11 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as unpatentable over claims 1-7 and 9-11 of Straeussnigg-II, further in view of any of Mortensen, Wiesbauer, and Straeussnigg-I. 
--If a generic claim is presented in a separate application after the issuance of a patent claiming one or more species within the scope of the generic claim, the Office may reject the generic claim on the grounds of nonstatutory double patenting when the patent and application have at least one common inventor and/or are either (1) commonly assigned/owned or (2) non-commonly assigned/owned but subject to a joint research agreement as set forth in 35 U.S.C. § 102 (c). See M.P.E.P § 804.
Applicants may overcome such a rejection by filing a terminal disclaimer. See In re Goodman, 11 F.3d 1046, 1053, 29 USPQ2d 2010, 2016 (Fed. Cir. 1993); In re Braithwaite, 379 F.2d 594, 154 USPQ 29 (CCPA 1967).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

35 U.S.C. § 112(a) "[requires t]he specification [to] contain a written description of the invention," AND 35 U.S.C. § 132(a), second sentence, prohibits "[any] amendment [from] introduc[ing] new matter into the disclosure of the invention." ACCORDINGLY: (1) an amended claim MUST have WRITTEN DESCRIPTION SUPPORT in the portion(s) of the AS FILED disclosure describing the embodiment of the claimed invention; AND (2) any amendment adding to (or deleting from) the AS FILED disclosure of the invention MAY NOT introduce NEW MATTER.
Additional Prior Art of Record
09.	Kaneda –'0024 describes a process similar to that in Mortensen and this application as it shows a signal processing process using two modes, having different clock/sampling rates and includes a ADC and other processes. . 
Closing Matters
10.	The 3/24/2022 Action restricts between Species. Accordingly, any filing (after the electing Response) will be incomplete and, therefore, Informal/Non-Responsive, if it fails to address whether a new claim it adds reads on the elected Species. See M.P.E.P. § 809.02(a) and 37 CFR 1.143.
11.	Absent expressly stating otherwise, this Office Action does NOT address patentability merits of withdrawn, not rejoined claims.
12.	If canceling a claim by an Applicant Response, or an Office Action, makes at least one named inventor not be an inventor of at least one claim remaining in this application, then Applicants must amend this application's 37 CFR 1.41 Inventorship by a 37 CFR 1.48 request, including the 37 CFR 1.17(i) fee.
CONCLUSION
13.	A shortened statutory period for reply to this Office Action is set to expire THREE MONTHS from this Office Action's Mailing Date. Extension of this time period may be granted under 37 CFR 1.136(a). The maximum period for reply, however, is SIX MONTHS from the Mailing Date.
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600, US EDT/EST, whichever time zone is in effect at time of call--Mr. Sayadian's electronic mail address is hrayr.sayadian@uspto.gov. 
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814